Citation Nr: 1507339	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for aspergillosis, status post partial lobectomy and thoracotomy.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to April 1995 and from January 1997 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2009, the Veteran testified before the undersigned at a Travel Board hearing.  In March 2010, the case was remanded for further development. 

In a February 2013 decision, the Board granted an increased, 60 percent rating for the Veteran's aspergillosis, status post partial lobectomy and thoracotomy, for the entire appeal period.  The Veteran appealed.  In a June 2014 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion by the parties, and remanded the case back to the Board for action consistent with the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties found that the February 2013 Board decision did not provide adequate reasons and bases with regard to evidence of record that could potentially warrant assignment of a higher rating for the Veteran's service-connected pulmonary disability.  Thus, the Board must now reconsider whether a higher, 100 percent rating is warranted at any time during the appeal period.  However, the most recent VA examination to assess the Veteran's current level of pulmonary disability was performed in November 2011 and did not provide a basis for assigning a higher rating.  Thus, given that more than three years have passed since this examination; given that there is no more contemporaneous medical evidence of record pertaining to the severity of the pulmonary disability; and given that the Veteran is asserting that a higher than 60 percent rating is warranted, a remand is necessary so that the Veteran may be afforded a current VA respiratory examination.

In the joint motion, the parties also found that the decision did not adequately address whether the Veteran had reasonably raised an informal claim for a TDIU.   As there is some medical evidence of record indicating that the Veteran may be unemployable due to his combination of service-connected disabilities or due to his service-connected respiratory disability alone, such a claim has been raised and must be considered as on appeal as it is part and parcel of his claim for increase.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, there is insufficient evidence of record to render a decision on unemployability due to service connected disabilities.  Consequently, this claim must also be remanded in order to afford the Veteran a general VA medical examination to assess whether he is unemployable due to his service-connected disabilities, considering his work history and educational background but not considering his age and the effect of any non-service connected disabilities.  

Prior to arranging for the examination, the AOJ should ask the Veteran to identify all sources of treatment or evaluation he has received for his service-connected respiratory disability and his other service-connected disabilities since November 2011 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his service-connected respiratory disability and his other service-connected disabilities since November 2011 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service-connected aspergillosis, status post partial lobectomy and thoracotomy.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any indicated tests, especially pulmonary function tests (PFTS), should be performed.  The examiner should fully complete the appropriate Disability Benefits Questionnaire (DBQ), along with providing any necessary supplemental information.  

3.  Arrange a VA general medical examination to assess 
whether the Veteran's service-connected disabilities (i.e., aspergillosis, status post partial lobectomy and thoracotomy;  fibromyalgia; PTSD, lumbar spondylosis and lumbosacral sprain/strain; status post ganglion cystectomy, right wrist; bilateral plantar fasciitis; scar of the right wrist; scars of the thorax;  bilateral sciatic nerve impairment;  gout of the right ankle;  hypertension; and left variocele), either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide an explanation for the opinion provided. 

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses, it must be returned to the providing examiner for corrective action. 

5.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




